Case 0:19-cv-61783-UU Document 22 Entered on FLSD Docket 12/04/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-CV-61783-UU

 ELLIOT HICKEY, individually and
 on behalf of all others similarly situated,

           Plaintiff,
 v.

 STRALEY & OTTO, P.A.,

           Defendant.

 _____________________________________/

                               ORDER ON MOTION TO DISMISS

           THIS CAUSE comes before the Court upon Defendant’s Motion to Dismiss First Amended

 Class Action Complaint (D.E. 16) (the “Motion”). The Court has considered the Motion and the

 pertinent portions of the record and is otherwise fully advised in the premises.

      I.       Background

           Unless otherwise indicated, the following facts are taken from the first amended class

 action complaint. D.E. 14 (the “Complaint”). Defendant Straley & Otto, P.A. (“Defendant”) is a

 business entity engaged in the business of soliciting consumer debts for collection and collecting

 consumer debts. Id. ¶¶ 10–11. Plaintiff Elliot Hickey (“Plaintiff”) incurred some unspecified

 Consumer Debt primarily for personal, family, or household purposes. Id. ¶ 9. Through a letter

 dated December 5, 2018, Defendant sent its initial communication to Plaintiff in connection with

 its attempt to collect the Consumer Debt. Id. ¶ 16 & Ex. 1 (the “Collection Letter”). The Collection

 Letter, which references unpaid assessments, reflects that Plaintiff owes $953.00 on his account to

 Environ Condominium I Association, Inc. (the “Association”) and that failure to pay the balance




                                                  1
Case 0:19-cv-61783-UU Document 22 Entered on FLSD Docket 12/04/2019 Page 2 of 7



 could result in the Association recording a Claim of Lien against Plaintiff’s property. Compl. Ex.

 1 at 1–2. The Collection Letter expressly states at the very end:

           In compliance with 15 U.S.C.S §1692(g)(a) the aforementioned attorney is
           attempting to collect a debt and any information obtained thereto will be used
           for that purpose. The above referenced Association is the creditor to whom the
           debt is owed. Unless you, the debtor, within thirty (30) days after receipt of
           this notice, dispute the validity of the aforesaid debt or any portion thereof,
           the aforementioned attorney will assume that said debt is valid. If you notify
           the aforementioned attorney in writing within the said thirty (30) day period
           that the aforesaid debt, or any portion thereof, is disputed, the aforementioned
           attorney shall obtain written verification of the said debt and mail same to you.

 Id. at 2 (emphasis in original).

           As a result of the Collection Letter, Plaintiff paid money to Defendant to satisfy some or

 all of the Consumer Debt. Id. ¶ 19.

     II.      Procedural Background

           On July 16, 2019, Plaintiff commenced this action against Defendant based on alleged

 omissions from the Collection Letter. See D.E. 1. In the operative first amended putative class

 action1 Complaint, Plaintiff brings three claims under the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. §§ 1692 et seq. In Count I, Plaintiff alleges that the Collection Letter does

 not contain the disclosure required by 15 U.S.C. § 1692g(a)(5). See Compl. ¶¶ 32–37. In Count II,

 Plaintiff alleges that the Collection Letter does not adequately inform Plaintiff that Defendant is a

 debt collector attempting to collect a debt and that any information obtained will be used for that

 purpose, as required by 15 U.S.C. § 1692e(11). See Compl. ¶¶ 38–42. In Count III, Defendant

 alleges that the Collection Letter overshadows and is inconsistent with the disclosure of the



 1
   Plaintiff purports to represent a class “consisting of: (1) all persons with Florida addresses (2) who were mailed a
 letter (3) from Defendant (4) during the twelve [12] months preceding the filing of this Complaint (5) in an attempt
 to collect a consumer debt (6) and said letter violates § 1692g(a), § 1692g(b), or § 1692e(11) of the FDCPA.”
 Compl. ¶ 20. He alleges “on information and belief” that “Defendant has dispatched thousands of identical letters to
 addresses in Florida” that all violate class members’ FDCPA rights. Id. ¶ 21. Plaintiff alleges no facts pertaining to
 any other recipient of any other letter.

                                                           2
Case 0:19-cv-61783-UU Document 22 Entered on FLSD Docket 12/04/2019 Page 3 of 7



 consumer’s right to dispute the debt or request the name and address of the original creditor, as

 required by 15 U.S.C. § 1692g(b). See Compl. ¶¶ 43–46.

    III.      Legal Standard

           In order to state a claim, Federal Rule of Civil Procedure 8(a)(2) requires only “a short and

 plain statement of the claim showing that the pleader is entitled to relief.” While the Court must

 consider the allegations contained in the plaintiff’s complaint as true, this rule “is inapplicable to

 legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In addition, the complaint’s

 allegations must include “more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Thus,

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

           In practice, to survive a motion to dismiss, “a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim of relief that is plausible on its face.’” Id. (quoting

 Twombly, 550 U.S. at 570). A claim has facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged. Id. The plausibility standard requires more than a sheer possibility that a defendant has

 acted unlawfully. Id. Where a complaint pleads facts that are merely consistent with a defendant’s

 liability, it stops short of the line between possibility and plausibility of entitlement to relief. Id.

 Determining whether a complaint states a plausible claim for relief is a context-specific

 undertaking that requires the court to draw upon its judicial experience and common sense. Id. at

 679.

           In deciding a motion to dismiss, a district court can consider a complaint’s nonconclusory

 allegations and the exhibits attached to the complaint. See, e.g., Reese v. Ellis, Painter, Ratterree



                                                     3
Case 0:19-cv-61783-UU Document 22 Entered on FLSD Docket 12/04/2019 Page 4 of 7



 & Adams, LLP, 678 F.3d 1211, 1215–16 (11th Cir. 2012). “When exhibits attached to a complaint

 contradict a plaintiff’s general and conclusory allegations, the exhibits govern despite a court’s

 duty to accept a plaintiff’s allegations as true.” Kinsey v. MLH Fin. Servs., Inc., 509 F. App’x 852,

 853 (11th Cir. 2013) (citing Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007));

 see also Bryant v. Aargon Collection Agency, Inc., No. 17-cv-14096-MIDDLEBROOKS, 2017

 WL 2955532, at *7 n.10 (S.D. Fla. June 30, 2017).

    IV.      Discussion

          Each count of Plaintiff’s Complaint fails to state a valid claim under the FDCPA.

          As to Count I, Section 1692g(a) in total requires a debt collector, within five days after the

 initial communication with a consumer in connection with the collection of any debt, to send a

 follow-up written notice with specific contents, unless the requisite information is contained in the

 initial communication or the consumer has paid the debt. Subsection 1692g(a)(5) specifically

 requires either the initial communication or the follow-up notice to contain “a statement that, upon

 the consumer’s written request within the thirty-day period, the debt collector will provide the

 consumer with the name and address of the original creditor, if different from the current creditor.”

 (Emphasis added). Plaintiff does not allege why Section 1692g(a)(5) would be applicable—that

 is, he does not allege that the Association (the current creditor) is not the original creditor. As a

 matter of law, then, he has not sufficiently alleged that the absence of any Section 1692g(a)(5)

 language from the Collection Letter violated the FDCPA. See, e.g., Shimek v. Weissman, Nowack,

 Curry & Wilco, P.C., 323 F. Supp. 2d 1344, 1348–49 (N.D. Ga. 2003) (“Plaintiff has not cited any

 authority that requires the inclusion of this language when the debt collector is acting on behalf of

 the original creditor. Therefore, based on the plain language of the statute and the authority cited

 by Defendant, the Court concludes that Defendant complied with the FDCPA by providing the



                                                    4
Case 0:19-cv-61783-UU Document 22 Entered on FLSD Docket 12/04/2019 Page 5 of 7



 name of the creditor to whom the debt was owed.”); Stojanovski v. Strobl & Manoogian, P.C., 783

 F. Supp. 319, 324 (E.D. Mich. 1992) (“There is no indication that Chrysler was not the original

 creditor, and in fact it is conceded that Chrysler was the original creditor. As Chrysler is the

 original creditor, there is no reason for defendant to insert language comporting with the last clause

 of section 1692g(a)(5). This court finds no violation of 15 U.S.C. § 1692g(a)(5).”).2

          In his response to the Motion, Plaintiff does not argue that he should be granted leave to

 amend his complaint to allege that the Association was not the original creditor. Nor does Plaintiff

 identify any cases whatsoever—let alone Eleventh Circuit cases—holding that a debt collection

 letter must include the Section 1692g(a)(5) language even where the current creditor is the original

 creditor. Instead, Plaintiff argues, based only on his own interpretation of the statutory text, that

 the FDCPA requires such language in every instance, failing which a plaintiff can sue. Adopting

 Plaintiff’s interpretation would not only run contrary to the overwhelming weight of authority, it

 would also lead to an absurd result. Cf. Volden v. Innovative Fin. Sys., Inc., 440 F.3d 947, 956 (8th

 Cir. 2006) (where letter identified McDonald’s stores as the original creditors to whom the debt

 was owed, the absence of a Section 1692g(a)(5) statement is “at best” a “technical and meaningless



 2
   Though Plaintiff is correct that these cases are not binding precedent, see D.E. ¶ 14, the Court is persuaded by the
 cogent reasoning of these and other courts in their interpretation of Section 1629g(a)(5). See also Sinclair v. Works
 & Lentz, Inc., 2014 WL 12781152, at *2 (N.D. Okla. May 21, 2014) (dismissing Section 1692g(a)(5) claim where
 “The Petition does not allege the original creditor differs from the current creditor, nor does the Letter contain any
 such indication. Plaintiff's quotations from caselaw are unavailing, as they stand for the general proposition that the
 notice requirements of § 1692g(a) are mandatory. None hold that a subsection (a)(5) statement is mandatory in every
 instance. Though plaintiff contends the Letter must ‘expressly identify’ the original creditor as such, none of the
 cited cases contain such a requirement.”); Berndt v. Fairfield Resorts, Inc., 337 F. Supp. 2d 1120, 1132 (W.D. Wis.
 2004) (“15 U.S.C. § 1692g(a)(5) requires that debt collectors advise debtors that the collectors will furnish the name
 and address of the ‘original creditor’ if asked. A plain reading of this section shows that it applies only if the original
 creditor is ‘different from the current creditor.’ 15 U.S.C. § 1692g(a)(5). Because the Association was both the
 original creditor for this debt and the current creditor when defendant sent the letter, this requirement does not apply
 to defendant. Defendant did not violate 15 U.S.C. § 1692g(a)(5).”); McCabe v. Crawford & Co., 210 F.R.D. 631,
 639 (N.D. Ill. 2002) (“Finally, McCabe claims Crawford failed to provide the name and address of the original
 creditor, which is a requirement under § 1692g(a)(5) if the original creditor differs from the present creditor. But
 McCabe's claim fails as a matter of law because in this case the creditor, Budget Rent A Car, remained the same.
 Because the FDCPA does not require any notice in these circumstances, McCabe fails to state a claim under §
 1692g(a)(5).”).

                                                             5
Case 0:19-cv-61783-UU Document 22 Entered on FLSD Docket 12/04/2019 Page 6 of 7



 omission” which “could not have been seen by Congress as a purposeful violation of the FDCPA”).

 As a result, the Court finds Count I should be dismissed with prejudice, as amendment would be

 futile.

           As to Count II, 15 U.S.C. § 1629e(11) prohibits a debt collector from “fail[ing] to disclose

 in the initial written communication with the consumer… that the debt collector is attempting to

 collect a debt and that any information obtained will be used for that purpose.” The Collection

 Letter is Defendant’s initial written communication with Plaintiff. Compl. ¶ 18. The Collection

 Letter expressly states that “the aforementioned attorney”—meaning Defendant—“is

 attempting to collect a debt and any information obtained thereto will be used for that

 purpose.” Id. Ex. 1 at 2 (emphasis in original). To the extent Plaintiff alleges that the Collection

 Letter fails to comply with Section 1629e(11), see id. ¶¶ 38–42, these allegations are contradicted

 by the Collection Letter itself and must be disregarded. See Kinsey, 509 F. App’x at 853. Plaintiff

 has not stated and cannot state a claim under Section 1629e(11). The Court will dismiss Count II

 with prejudice.

           Finally, as to Count III, 15 U.S.C. § 1692g(b) provides that “[a]ny collection activities and

 communication during the 30-day period may not overshadow or be inconsistent with the

 disclosure of the consumer’s right to dispute the debt or request the name and address of the

 original creditor.” The only collection activity or communication at issue in this case is the

 Collection Letter. See Compl. ¶ 45. Count III is entirely premised on the alleged

 overshadowing/inconsistency by failing to include a Section 1692g(a)(5) statement in the

 Collection Letter. See id. But the Court has already held as a matter of law that the Collection

 Letter did not need to include a Section 1692g(a)(5) statement because Plaintiff has not alleged




                                                     6
Case 0:19-cv-61783-UU Document 22 Entered on FLSD Docket 12/04/2019 Page 7 of 7



 (and does not seek leave to allege) that the Association is not the original creditor. Count III

 therefore also fails as a matter of law.

    V.       Conclusion

         For the reasons discussed supra, it is hereby

         ORDERED AND ADJUDGED that the Motion, D.E. 16, is GRANTED. All counts of the

 amended Complaint, D.E. 14, are DISMISSED WITH PREJUDICE. It is further

         ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All hearings and deadlines are CANCELLED; all pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers, Miami, Florida, this _3d__ day of December, 2019.




                                                         ________________________________
                                                         URSULA UNGARO
                                                         UNITED STATES DISTRICT JUDGE
         copies provided: counsel of record




                                                  7
